United States Court of Appeals
                                                                  Fifth Circuit
                                                                 F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                   October 22, 2003

                                                              Charles R. Fulbruge III
                                                                      Clerk
                              No. 03-20128
                          Conference Calendar



UNITED STATES OF AMERICA,

                                        Plaintiff-Appellee,
versus

ELIER PIEDRA,

                                        Defendant-Appellant.

                         --------------------
             Appeal from the United States District Court
                  for the Southern District of Texas
                        USDC No. H-01-CR-714-1
                         --------------------

Before KING, Chief Judge, and JOLLY and STEWART, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender appointed to represent Elier

Piedra has requested leave to withdraw and has filed a brief

as required by Anders v. California, 386 U.S. 738 (1967).

Piedra has not filed a response.       Our independent review of the

brief and the record discloses no nonfrivolous issue for appeal.

Counsel’s motion for leave to withdraw is GRANTED, counsel is

excused from further responsibilities herein, and the appeal is

DISMISSED.     See 5TH CIR. R. 42.2.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.